Citation Nr: 9933926	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  95-34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of injuries to the back and 
neck as a result of Department of Veterans Affairs 
hospitalization in May 1988.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran served on active duty from July 1964 to May 1968.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 1995 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.  

In February 1999, the Board remanded this case to the RO.  
The case was returned to the Board in October 1999.  


FINDING OF FACT

The veteran was not engaged in recreational activity or any 
other type of activity therapy at the time he sustained neck 
and back injuries during a VA hospitalization in May 1988; 
his claimed residuals of those injuries are not the result of 
VA medal treatment.  


CONCLUSION OF LAW

The requirements for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for residuals of injuries to 
the back and neck as a result of VA hospitalization in May 
1988 have not been met.  38 U.S.C.A. §§ 1151, 5107(a) (West 
1991); Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The record discloses that on May 5, 1988, while he was 
hospitalized at a VA medical center (VAMC) for treatment of 
depression and substance abuse, the veteran reported to the 
staff an incident in which he was assaulted and knocked down 
on the hospital premises by another patient.  

The veteran has asserted that he suffers from chronic 
disability of the lower back and neck as a result of the 
incident on May 5, 1988, at the VAMC.  For the purpose of 
this decision, the Board will assume, without deciding, that 
the veteran does in fact have some degree of residual 
disability of the lower back and neck as a result of the 
claimed incident.  

Title 38, United States Code § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals before March 1, 1999) 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), requiring a 
showing of fault on VA's part in order to establish 
entitlement to compensation for additional disability as a 
result of VA hospitalization or medical or surgical 
treatment, on the grounds that that section of the regulation 
did not properly implement the statute.  The provisions of 
38 C.F.R. § 3.358, excluding section (c)(3) remained valid.  
See Brown v. Gardner, 115 S. Ct. 552 (1994).  In March 1995, 
amended regulations were published, deleting the fault 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the controlling regulation to the supreme court's decision.  

Amendments to 38 U.S.C.A. § 1151 made by Public Law 104-204 
requires a showing not only that the VA hospitalization or 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment or 
hospitalization, or that the proximate cause of additional 
disability was an event which was not reasonably foreseeable.  
However, those amendments apply only to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97, 63 Fed. Reg. 31263 
(1998).  Therefore, as 
the veteran filed his claim prior to October 1, 1997, the 
only issue before the Board is whether he suffered additional 
disability of the low back and neck as a result of VA 
hospitalization in 1988.  

The RO denied the veteran's claim on the basis that any 
back/neck disability which he may have as a result of the 
incident on May 5, 1988, was not a result of VA 
hospitalization, within the meaning of 38 U.S.C.A. § 1151. 

With regard to the status of the veteran's neck and back, the 
Board notes that, at a VA orthopedic examination in January 
1991, impressions included:  Mechanical low back pain, 
probably related to degenerative disc disease of the lumbar 
spine; and musculoligamentous neck pain.  X-rays at that time 
showed minimal degenerative changes of the lumbosacral spine 
and mild focal spondylosis at C4-5.  In July 1992, an MRI 
(magnetic resonance imaging) of the cervical spine showed 
minimal disc bulges.  In May 1994, X-rays of the cervical 
spine showed minimal degenerative disc disease at C4 to C6.  

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  A claimant cannot meet this 
burden simply by presenting lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Court has held that there are three requirements to 
establish a well-grounded claim under the provisions of 
38 U.S.C.A. § 1151.  First, there must be medical evidence of 
a current disability.  Second, there must be medical 
evidence, or, in certain circumstances, lay evidence, of 
incurrence of an injury or aggravation of an injury as the 
result of VA hospitalization or medical or surgical 
treatment.  Third, there must be medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460, 464 (1999).  

In reviewing the record, the Board finds a paucity of medical 
evidence indicating a link between a neck or back disability 
and the injuries allegedly sustained during the 
hospitalization in question.  It is apparent from some of the 
clinic notes that the veteran showed no signs of having 
residuals of these injuries on a number of occasions.  For 
example, it was observed during the weeks immediately after 
the incident that the veteran engaged in various physical 
activities, including playing golf and swimming, and some of 
the clinic notes suggest an aspect of secondary gain.  
However, as will be explained below, the question of whether 
the veteran has submitted a well grounded claim, to include 
whether there is medical evidence of a nexus between a 
current disability and the injuries allegedly sustained on 
May 5, 1988, is moot because the appeal must be denied as a 
matter of law because the veteran was not engaged in 
recreational activities at the time of the incident.  The 
Board remanded this case to the RO in February 1999 to 
address this threshold question.  The RO concluded that the 
veteran was not involved in activity therapy or any other 
medical treatment at the time of the incident that would give 
rise to entitlement to benefits under the provisions of 
38 U.S.C.A. § 1151.  For the reasons explained below, the 
Board concurs with the RO.

VA's General Counsel has issued a precedent opinion on the 
question of whether the provisions of 38 U.S.C.A. § 1151 
authorizing monetary benefits for disability incurred as the 
"result of hospitalization" apply to disabilities incurred 
during hospitalization but which are unrelated to a program 
of medical treatment.  The General Counsel held that 
compensation under 38 U.S.C.A. § 1151 for injuries suffered 
as the result of hospitalization is not limited to injuries 
resulting from the provision of hospital care and treatment, 
but may encompass injuries resulting from risks created by 
any circumstances or incidents of hospitalization.  An injury 
incurred due to recreational activity may be considered a 
result of hospitalization where VA requires or encourages 
participation in the activity, administers or controls the 
activity, or facilitates the activity in furtherance of 
treatment objectives.  In individual cases, the question 
whether an injury resulted from hospitalization is 
essentially an issue of fact to be determined by the fact 
finder upon consideration of all pertinent circumstances.  
VAOPGCPREC 7-97, 62 Fed. Reg. 15566 (1997).  That opinion 
responded to a question by VA's Director of the Compensation 
and Pension Service concerning a claim by a veteran who was 
injured during a basketball game while he was hospitalized at 
a VA substance abuse treatment unit.  

In the precedent opinion, the General Counsel noted that the 
Veterans Health Administration (VHA) program guides recommend 
the use of "activity therapy," including physical activity 
and games, as treatment of substance abuse.  See Mental 
Health and Behavioral Sciences Service (MHBSS) Drug 
Dependence Treatment Program Guide, G-1, VHA Manual M-2, Part 
XXI.  Those provisions suggest a general policy of fostering 
and encouraging physical and social activity in 
connection with substance abuse treatment at VA facilities.  
However, the question of whether the injury resulted from 
hospitalization in a particular case is primarily a question 
of fact to be resolved by the fact finder.  The circumstances 
of a particular case might indicate that the recreational 
activity, or the cause of the injury, was not a condition or 
incident of hospitalization.  VAOPGCPREC 7-97.  

In the instant case, the veteran's representative has argued 
that, when on May 5, 1988, the veteran was assaulted, he was 
standing outside a building on the VAMC premises and 
conversing with other patients, during a "cigarette break," 
he was engaged in "activity therapy" as an incident of his 
hospitalization for treatment of substance abuse.  

In a statement received in July 1999, the veteran stated 
that, at the time of the claimed incident on May 5, 1988, he 
was smoking a cigarette while conversing with other patients 
on the grounds of the VAMC.  He stated that he and other 
patients were waiting for a patient to finish a telephone 
call before proceeding to a pond on the VAMC premises to go 
fishing.  

The Program Guide of VA's MHBSS Drug Dependence Treatment 
Program (Program Guide) states that inpatient treatment for 
substance abuse/dependence may include:  Use of anti-anxiety 
drug; psychotherapy (individual counseling, group counseling) 
and behavioral therapy methods; vocational counseling; family 
counseling; spiritual counseling; milieu therapy; activity 
therapy; and education and supportive treatment.  

"Milieu therapy" refers to the use of patient committees 
which are given responsibility of managing much of the ward 
business of a substance abuse treatment program.  

The Program Guide section on "activity therapy" states as 
follows:  

During the acute withdrawal stages of 
alcohol and drug dependence, the patient 
is concerned primarily with personal 
distress and illness.  When this phase of 
rehabilitation has been completed, the 
addict needs physical and social activity 
to hasten recovery and to provide purpose 
and ego-strength for future involvement 
in the community.  Recreation therapy and 
other physical reconditioning activities 
can help patients redirect self-pity and 
inner hopelessness by engaging them in a 
variety of therapeutic and social 
outlets.  

Initially, a brief yet concentrated 
program of supervised, individualized 
exercise routines is beneficial when 
helping the alcoholic to regain physical 
strength and stamina, stretch unused 
musculature and maintain joint 
flexibility.  A simple and all-inclusive 
fitness/reconditioning program, geared 
for inhospital and home use, can bring 
about a remarkable change in self-image 
and ego-strength.  When such a program 
has been initiated, additional activities 
can be introduced such as development of 
hobby skills, modified game activities, 
and other leisure-time activities.  Some 
form of work screening and evaluation is 
required to determine the patient's 
capacity for going to a former or to a 
new work environment.  Skills assessment 
would be useful as part of the counseling 
portion of rehabilitation.  Care should 
be taken to ensure that activity 
therapies help the patients take 
responsibility for structuring their own 
activity; simple involvement in 
activities may promote dependence on 
externally supplied entertainment which 
will not be repeatable in the community.  
In preparation for return to the 
community, it would be advantageous to 
utilize recreational therapy personnel as 
part of the overall team counseling of 
the index veteran and family, 
particularly in relation to recreational 
opportunities available in the community, 
continuation of physical fitness 
involvement, and other activity skills 
that can militate against a possible 
return to substance abuse.  

The Board finds that, while fishing at a pond on the VAMC 
premises (the activity which the veteran indicated he 
intended to participate in on May 5, 1988) may have 
constituted "activity therapy" within the meaning of the 
Program Guide provisions, conversing with other patients on 
the grounds of the VAMC, while not engaging in any staff-
approved recreational activity, did not constitute such 
"activity therapy."  

The Court has addressed the issue of what 
constitutes treatment in Sweitzer v. 
Brown, 5 Vet. App. 503 (1993).  In that 
case, the Court decided a claim of 
compensation pursuant to 38 U.S.C. § 1151 
where the veteran, while waiting for an 
examination, was struck by another 
patient's wheelchair.  The Court held 
that "we conclude that any injury or 
aggravation of an injury, in order to be 
compensable under § 1151, must have 
resulted from the examination itself, not 
from the process of reporting for the 
examination.  The statute does not 
address disabilities that are merely 
coincidental with the receipt of VA 
treatment or which are the result of 
actions by the claimant, i.e., applying 
for or seeking hospitalization, 
treatment, or examination."  Sweitzer, 
at 505.  The Court continued that our 
dissenting colleague speaks of the 
appellant's having been within the 
"control and authority of the VA" and 
of the VA's "duty to insure his 
safety," and concludes that "the VA was 
responsible for taking all reasonable 
precautionary measures to assure the 
appellant's safety."  Such notions which 
do have hallowed status in the halls of 
tort law in general and of premises 
liability in particular, are not relevant 
here where the issue is the construction 
of a statute according veterans benefits.  
Indeed, appellant might well have raised 
such legal theories in suit against the 
United States under the Federal Tort 
Claims Act, 28 38 U.S.C.A. § 1346(b), 
2672-680, but that is not the matter 
before us...Without dwelling upon the 
mischief which could result from such an 
interpretation, we note only our belief 
that § 1151 contemplates an increase in 
disability that results from examination 
rather than one coincidentally subsequent 
to the mere signing of one's name or the 
checking of a block or two on a form.

Sweitzer, at 506.

The Board notes, as the General Counsel did, that because the 
recently-enacted amendments to section 1151, will, effective 
October 1, 1997, authorize payment for disability resulting 
from "hospital care" rather than from "hospitalization," 
the analysis concerning the meaning of the term "result of 
hospitalization" pertains solely to the interpretation of 
the previous provisions of § 1151 and is not intended to 
govern cases decided under the amended § 1151.

General Counsel held that Compensation under 38 U.S.C. § 1151 
for injuries suffered "as the result of...hospitalization" is 
not limited to injuries resulting from the provision of 
hospital care and treatment, but may encompass injuries 
resulting from risks created by any circumstances or 
incidents of hospitalization.  In determining whether a 
specific injury is a result of hospitalization, guidance may 
be drawn in appropriate cases from judicial decisions under 
workers' compensation laws and similar laws requiring a 
finding of causation without regard to fault.  An injury 
incurred due to recreational activity may be considered a 
result of hospitalization where VA requires or encourages 
participation in the activity, administers or controls the 
activity, or facilitates the activity in furtherance of 
treatment objectives.  In individual cases, the question 
whether an injury resulted from hospitalization is 
essentially an issue of fact to be determined by the 
factfinder upon consideration of all pertinent circumstances.  
VAOPGCPREC 07-97 (January 29, 1997).

The Board notes that the veteran was initially admitted to a 
VA Medical Center for treatment of depression and substance 
abuse.  The General Counsel opinion notes that participation 
in recreational therapy is encouraged by VA.  That General 
Counsel decision noted that recreational activities might 
reasonably be viewed as part of his or her treatment, or at 
least a contemplated condition or incident of hospitalization 
for substance abuse treatment.  Under those circumstances, an 
injury incurred during recreational activities may be 
considered the result of hospitalization for purposes of 38 
U.S.C. § 1151.  While such decisions must be made on a case 
by case basis, the Board finds that the evidence here 
indicates that the veteran did not incur his injuries while 
participating in activity therapy.  Any injury or aggravation 
of an injury, in order to be compensable under § 1151, must 
have resulted from the activity therapy, not from reporting 
for the therapy.  Sweitzer, at 505.  Therefore, the Board 
finds that such may not be considered the result of 
hospitalization for purposes of § 1151.

In the remand of February 1999, the Board directed that the 
veteran be examined by an orthopedic specialist and that the 
examiner offer an opinion on the question of whether it is at 
least as likely as not that a current back disorder and a 
current neck disorder, if found, are related to an injury 
sustained in the incident of May 5, 1988, 
at the VAMC.  While this case was in remand status, such an 
examination was not conducted, and a nexus opinion was not 
obtained.  Although the Court, in Stegall v. West, 
11 Vet. App. 268, 271 (1998), held that a veteran has a 
right, as a matter of law, to compliance with remand 
directives, the RO's failure to obtain the nexus opinion 
requested by the Board in the remand of February 1999, while 
on its face a violation of the holding in Stegall, 
constituted harmless error.  The Board remanded this case 
primarily for procedural purposes: the RO had not addressed 
the threshold question of whether the veteran had been 
engaged in recreational activity during the period of time in 
question.  Pursuant to the Remand, the RO determined that the 
veteran was not engaged in such activity and the Board 
agrees.  In a case where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of injuries to the back and 
neck as a result of Department of Veterans Affairs 
hospitalization in May 1988 is denied.  




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

